DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 recites “a post information reception unit that receives post information”, “a response information generation unit”, “a response information return unit”, “a display control unit that displays”, “a designation operation reception unit that receives an operation”, “a post information generation unit”, “a post information transmission unit”, “a response information reception unit”. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a post information reception unit that receives post information”, “a response information generation unit”, “a response information return unit”, “a display control unit that displays”, “a designation operation reception unit that receives an operation”, “a post information generation unit”, “a post information transmission unit”, and  “a response information reception unit”; invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The applicant’s specification at paragraph [0013] discloses:  
Each of the functional blocks 11 to 16 of the user terminal 100 can be configured by any of hardware, a digital signal processor (DSP), and software. For example, in the case of being configured by software, each of the functional blocks 11 to 16 actually includes a CPU, a RAM, a ROM, etc., of a computer, and is implemented by operating a chat program (chat application) stored in a recording medium such as a RAM, a ROM, a hard disk, or a semiconductor memory.;
 and paragraph [0014] 
Similarly, each of the functional blocks 21 to 23 of the chat control apparatus 200 can be configured by any of hardware, a DSP, and software. For example, in the case of being configured by software, each of the functional blocks 21 to 23 actually includes a CPU, a RAM, a ROM, etc., of a computer, and is implemented by operating a chat control program stored in a recording medium such as a RAM, a ROM, a hard disk, or a semiconductor memory. 
	Based upon this disclosure each of the claimed “means for” elements can be interpreted as comprising the structural elements of a processor and hardware memory (as described in applicant’s specification). 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the applicant’s invention as claimed in detail. U.S. Patent Application Publication 2022/0130387 to Danila et al. is relevant prior art. Danila et al. ‘387 is directed towards an automated assistant. Danila et al. ‘387 disclose: a user terminal (Fig. 1, 106-client device) used by the user; and a chat control apparatus (Fig. 1, 120a; 0039-memories and processors, running software). The user terminal further discloses a network interface (0103-516), a display subsystem (0105), a user interface input (0037) and a processor and memory subsystem (0103). Danila et al. ‘387 further disclose the automated assistant (120) generates responsive content in response to various inputs generated by client device (0044). 
Danila et al. ‘387 do not disclose: the individually claimed “units” as claimed in detail. In light of the specification, each of the units are interpreted as comprising a processor and memory (see paragraphs 0013-0014). Furthermore, Danila et al. ‘387 is silent regarding a response information generation unit that selects a conversation flow suitable for content of a text of the post information from a plurality of conversation flows registered in advance, wherein the functionality of the response information generation unit is linked in combination with the other claimed elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication 2019/0036850 disclose a chat bot widget.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451